     Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 1 of 10



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

MATTHEW M. STEVENS,

                                     Plaintiff,
       vs.                                                         6:20-CV-317
                                                                   (MAD/ML)
CITY OF ONEONTA, STEVE KRUH, and
GREG MATTICE,

                              Defendants.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

MATTHEW M. STEVENS
391 South America Road
Worcester, New York 12197
Plaintiff pro se

COUGHLIN & GERHART, LLP
P.O. Box 2039
99 Corporate Drive
Binghamton, New York 13902-2039
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Plaintiff commenced this action on March 20, 2020, alleging disability discrimination and

failure to accommodate in violation of the Americans with Disabilities Act, 42 U.S.C. § 12101, et

seq. See Dkt. No. 1. On June 15, 2020, Defendants moved to dismiss the complaint pursuant to

Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. See Dkt. Nos. 17-19.

Plaintiff opposed Defendants' motion to dismiss and cross moved to amend his complaint. See

Dkt. No. 22.
     Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 2 of 10



       For the reasons set forth below, Defendants' motion to dismiss is granted and Plaintiff's

cross motion to amend is denied as futile.

                                       II. BACKGROUND

       Plaintiff began his employment with Defendant City of Oneonta on or around July 20,

2009. See Dkt. No. 22 at 19. Plaintiff was promoted to Wastewater Treatment Plant Operator on

or around September 22, 2010. See Dkt. No. 18-1 at 12. Plaintiff was supervised by Defendant

Steve Kruh, Chief Wastewater Treatment Plant Operator, until Defendant Kruh's retirement on

September 28, 2018. See id. Defendant Greg Mattice, City Engineer, supervised Defendant Kruh

since December 2015.

       On December 13, 2016, Plaintiff claims that he received a negative evaluation by

Defendant Kruh. See Dkt. No. 22 at 60. Plaintiff drafted a rebuttal to the evaluation, which he

claims was not well received. See id. On December 22, 2016, Plaintiff contends that, in

retaliation for his rebuttal to the evaluation, Defendant Kruh forced him to clear vegetation from a

fence in freezing weather. See id.

       On March 14, 2017, Plaintiff claims that he attempted to take the day off of work because

of a "major snowstorm," but Defendant Kruh forced him to come into work. See id. Plaintiff

further alleges that, on that day, all other employees were permitted to leave by noon, but he was

forced to work until 4:30 p.m., which unnecessarily put his life in danger. See id. Additionally,

on November 15, 2017, Plaintiff claims that he was exposed to a chemical while at work that

caused him to remain out of work until early January 2018. See id.

       On January 16, 2018, Plaintiff was examined by Dr. John J. May for his annual fitness test

required by the City. See Dkt. No. 18-1 at 13; Dkt. No. 22 at 60. Upon completion of the

examination, Plaintiff believed that he had passed without issue. See id. That same day, Plaintiff

                                                 2
     Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 3 of 10



gave Defendant Kruh a copy of his "Fit Test Paperwork," on which it was noted that Plaintiff

suffers from sarcoidosis.1

       On February 15, 2018, with the assistance of Defendant Kruh, Plaintiff signed up for the

Grade 4 examination scheduled to be administered on March 2, 2018, which was necessary for a

potential promotion. See id. at 14; Dkt. No. 22 at 60. On February 23, 2018, Plaintiff was

instructed to attend a meeting with Katie Bottger, personnel director for the City of Oneonta,

Defendants Mattice and Kruh, and Matthew Harper, a union representative. See id. At the

meeting, Defendant Kruh informed Plaintiff that the City had received a letter from Dr. May dated

February 14, 2018, indicating that the SCBA2 protective masked used at the wastewater treatment

plant could make it difficult for Plaintiff to breath and function normally, and that he should

refrain from continuing work at the facility until a cardiologist could verify that it was safe for

him to return to work. See id. Plaintiff also claims that, at this meeting, he explained to those

present that he suffers from sarcoidosis, "a medical condition characterized by inflammatory cell

growth on the lungs and heart." Dkt. No. 18-1 at 15. Plaintiff further explained that he was

diagnosed with sarcoidosis prior to beginning his employment in 2009 and that, as a result of the

condition, he frequently experiences "symptoms such as shortness of breath when standing or

walking for sustained periods of time." Id. Additionally, Plaintiff claims that he asked Defendant

Kruh whether he would be permitted to sit down to perform certain tasks when appropriate. See

id. In response, Defendant Kruh informed Plaintiff that he had to remain standing except during

his designated break periods. See id. at 16. When Ms. Bottger questioned Defendant Kruh


       1
          Sarcoidosis is an inflammatory disease in which granulomas, or clumps of inflammatory
cells, form in various organs. The growths most commonly occur in the lungs, lymph nodes, eyes,
and skin.
       2
           "SCBA" is the acronym for self-contained breathing apparatus.
                                                   3
     Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 4 of 10



regarding the standing requirement, Defendant Kruh stated that Plaintiff "sleep[s] on the job" and,

therefore, should not sit. See id.

       As a result of Dr. May's letter, Plaintiff was placed on sick leave effective February 26,

2018, and the Grade 4 examination was rescheduled for March 29, 2018. See Dkt. No. 22 at 60;

Dkt. No. 18-1 at 16. While on sick leave, Plaintiff was examined by Dr. Peipei Zhou. See id.

Upon conclusion of the examination, Dr. Zhou concluded that Plaintiff was fit to return to work

on March 5, 2018. See id.

       Plaintiff claims that on March 20, 2018, he had a meeting with Defendants Kruh and

Mattice. See Dkt. No. 22 at 60. At this meeting, Defendants Kruh and Mattice informed Plaintiff

that he would not be permitted to take the Grade 4 examination on March 29, 2018. See id.

Plaintiff also claims that Defendant Kruh discussed Plaintiff's job performance at this meeting,

including the fact that Plaintiff does not respect him. See Dkt. No. 18-1 at 17. Plaintiff indicates

that the fact that issues with his job performance were not previously raised and were only raised

after Defendants learned of his pre-existing medical condition, lead to an inference that he was

denied the opportunity to take the Grade 4 examination because of his medical condition. See id.

at 17-18.

       On March 1, 2019, Plaintiff filed a charge with the New York Sate Division of Human

Rights, charging Defendants with unlawful discriminatory practices relating to his employment

because of a disability, in violation of New York laws and the ADA. See Dkt. No. 18-1. Plaintiff

authorized the Division of Human Rights to accept his complaint on behalf of the U.S. Equal

Employment Opportunity Commission ("EEOC"). See id. The Division of Human Rights

investigated the matter and on August 26, 2019, found no probable cause to believe that

Defendants had engaged in unlawful discriminatory practices. See Dkt. No. 18-2. The EEOC

                                                  4
     Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 5 of 10



adopted the Division of Human Rights' findings on December 26, 2019. Plaintiff commenced this

action on March 20, 2020. See Dkt. No. 1.

          In their motion to dismiss, Defendants first argue that the Court should dismiss Defendants

Kruh and Mattice because there is no individual liability under the ADA. See Dkt. No. 19 at 8-9.

Next, Defendants contend that Plaintiff's ADA claims are barred by the statute of limitations

because his March 1, 2019 complaint with the Division of Human Rights was filed more than 300

days after the last alleged discriminatory act. See id. at 9-10. Finally, Defendants contend that

Plaintiff failed to exhaust his administrative remedies. See id. at 11-12.

                                          III. DISCUSSION

A.        Standard of Review

          A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007). In considering the legal sufficiency, a court must

accept as true all well-pleaded facts in the pleading and draw all reasonable inferences in the

pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)

(citation omitted). This presumption of truth, however, does not extend to legal conclusions. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Although a court's review of a

motion to dismiss is generally limited to the facts presented in the pleading, the court may

consider documents that are "integral" to that pleading, even if they are neither physically attached

to, nor incorporated by reference into, the pleading. See Mangiafico v. Blumenthal, 471 F.3d 391,

398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53 (2d Cir.

2002)).



                                                    5
      Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 6 of 10



        To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief.'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," see id. at 555 (citation omitted), and present claims that are

"plausible on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability

requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely

consistent with' a defendant's liability, it 'stops short of the line between possibility and

plausibility of "entitlement to relief."'" Id. (quoting Twombly, 550 U.S. at 557). Ultimately,

"when the allegations in a complaint, however true, could not raise a claim of entitlement to

relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims across the line

from conceivable to plausible, the[] complaint must be dismissed[,]" id. at 570.

        Despite this recent tightening of the standard for pleading a claim, complaints by pro se

parties continue to be accorded more deference than those filed by attorneys. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation omitted). As such, Twombly and Iqbal

notwithstanding, this Court must continue to "'construe [a complaint] broadly, and interpret [it] to

raise the strongest arguments that [it] suggests.'" Weixel v. Bd. of Educ., 287 F.3d 138, 146 (2d

Cir. 2002) (quotation omitted).

B.      Individual Liability Under the ADA

        Defendants contend that the claims against Defendants Kruh and Mattice must be

dismissed because individuals are not subject to liability under the ADA. See Dkt. No. 19 at 8-9.

The Court agrees. The Second Circuit has specifically held that the ADA does not provide for

                                                    6
      Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 7 of 10



actions against individuals. See Darcy v. Lippman, 356 Fed. Appx. 434, 437 (2d Cir. 2009). As

such, Defendants' motion to dismiss Defendants Kruh and Mattice is granted.

C.     Statute of Limitations

       A plaintiff asserting a claim under the ADA must bring a complaint of workplace

discrimination to the EEOC within 300 days of an incident's occurrence, and then file a related

lawsuit within 90 days of receiving a notice of right to sue from the EEOC. See Bowens v. Corr.

Ass'n of New York, No. 19-CV-1523, 2019 WL 1586857, *5 (E.D.N.Y. Apr. 12, 2019); Tiberio v.

Allergy Asthma Immunology of Rochester, 664 F.3d 35, 38 (2d Cir. 2011). This filing period

operates as a statute of limitations, so the failure to file a timely administrative complaint will bar

a plaintiff's claims. See Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).

"[D]iscrete discriminatory acts are not actionable if time barred, even when they are related to acts

alleged in timely filed charges. Each discrete discriminatory act starts a new clock for filing

charges alleging that act. The charge, therefore, must be filed within the 180- or 300-day time

period after the discrete discriminatory act occurred." Id.

       In the present matter, Plaintiff filed his charge with the Division of Human Rights, and the

EEOC, on March 1, 2019. See Dkt. No. 18-1 at 11. Plaintiff's charge states that "[t]he most

recent act of discrimination happened on[ ] March 29, 2018." Id. at 2, 5. As such, Plaintiff's

charge was filed with the Division of Human Rights 337 days after the last alleged violation of

Plaintiff's ADA rights.

       The only conduct alleged in Plaintiff's complaint or amended complaint that occurred

within 300 days of March 1, 2019 is as follows:

               [The City] never posted the Chief Position in the Waste Water
               Treatment Plant. There is a notification board in the main office
               and no posting was ever posted for Chief Position. I didn't know

                                                   7
     Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 8 of 10



               the position was officially available. Or how and when to apply for
               said position[.] When Steve Kruh was retiring in September 2018.
               Steve Kruh and Katie Bottger both knew that I don't have internet in
               my home or cell service. I rarely buy the local newspaper. Failure
               to let me take the Grade 4 Certification Exam prevented mobility
               and future economic gain in the field of Waste Water.

Dkt. No. 1 at 12; Dkt. No. 22 at 60-61, 66-67. This claim, however, was neither contained in the

charge with the Division of Human Rights, nor is it reasonably related to the claims in the charge.

       Under the continuing violation doctrine, "if a plaintiff has experienced a continuous

practice and policy of discrimination, ... the commencement of the statute of limitations period

may be delayed until the last discriminatory act in furtherance of it." Washington v. Cty. of

Rockland, 373 F.3d 310, 317 (2d Cir. 2004) (quoting Fitzgerald v. Henderson, 251 F.3d 345, 359

(2d Cir. 2001)). It is well established, however, "that the 'continuing violation' doctrine cannot

save untimely claims for discrete discriminatory acts, even where those discrete acts are related to

acts within the limitations period[.]" Bright v. Coca Cola Refreshments USA, Inc., No. 12 Civ.

234, 2014 WL 5587349, *4 (E.D.N.Y. Nov. 3, 2014) (citing Morgan, 536 U.S. at 114).

       The inquiry into whether timely and untimely acts are sufficiently related to invoke the

continuing violation doctrine is flexible and fact-specific. See McGullam v. Cedar Graphics, 609

F.3d 70, 76 (2d Cir. 2010). Incidents that involve different perpetrators, actions, or targets, or are

temporally distant from one another, may be insufficiently related. See id. at 78. Conversely,

sufficient "relatedness" may be found where the timely and untimely incidents involve "the same

type of employment actions, occurred relatively frequently, and were perpetrated by the same

managers." Morgan, 536 U.S. at 120-21. Similarly, a plaintiff cannot establish a continuing

violation "merely because the claimant continues to feel the effects of a time-barred

discriminatory act." McFadden v. Kralik, No. 04 Civ. 8135, 2007 WL 924464, *7 (S.D.N.Y. Mar.


                                                   8
      Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 9 of 10



28, 2007) (citing Harris v. City of New York, 186 F.3d 243, 250 (2d Cir. 1999)); see also Sirizena

v. City Univ. of N.Y., No. 17-cv-7135, 2019 WL 1493220, *4-5 (E.D.N.Y. Mar. 31, 2019).

        Here, Plaintiff may not use the continuing violation doctrine to save his untimely claims.

While Plaintiff claims that Defendant Kruh's refusal to allow him to take the Grade 4 exam

continued to impact him in that it made him ineligible for the Chief Position in the Waste Water

Treatment Plant when it became available in September of 2018, that is simply the continued

impact of conduct that occurred in March 2018. See Sirisena, 2019 WL 1493220, at *5 (holding

that the plaintiff "may not use the continuing violation doctrine to save his untimely claims simply

because he 'continues to feel the effects' of the time barred employment decision") (citing

McFadden, 2007 WL 924464, at *7). Indeed, the fact that Plaintiff may continue to suffer

consequences in the future from being denied the opportunity to take the Grade 4 exam is

irrelevant. "[T]he proper focus is on the time of the discriminatory act, not the point at which the

consequences of the act become painful." Chandon v. Fernandez, 454 U.S. 6, 8 (1981) (emphasis

in original).

        Based on the foregoing, the Court grants Defendants' motion to dismiss Plaintiff's

complaint as untimely. The Second Circuit has held that a court "should not dismiss [a pro se

complaint] without granting leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated." Branum v. Clark, 927 F.2d 698, 705 (2d

Cir. 1991). Here, however, Plaintiff filed a cross motion to amend and an amended complaint in

response to the motion to dismiss and it failed to identify any potentially timely claims. Even

assuming that Plaintiff could identify alleged discriminatory acts that occurred within 300 days of

the filing of his charge, he failed to include those allegations in the charge before the Division of

Human Rights (when he was represented by counsel) and this failure would deprive the Court of

                                                   9
     Case 6:20-cv-00317-MAD-ML Document 29 Filed 10/06/20 Page 10 of 10



jurisdiction to hear those claims. See Gomez v. New York City Police Dep't, 191 F. Supp. 3d 293,

300 (S.D.N.Y. 2016). As such, the Court finds that dismissal of Plaintiff's claims with prejudice

is appropriate, because any further amendment would be futile. See Caddick v. Personnel Co. I

LLC, No. 16-CV-7326, 2018 WL 3222520, *8 n.5 (S.D.N.Y. June 29, 2018) (dismissing the

plaintiff's claims with prejudice because leave to amend would be futile).

                                       IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the reasons set forth herein, the Court hereby

       ORDERS that Defendants' motion to dismiss is GRANTED; and the Court further

       ORDERS that Plaintiff's cross motion to amend is DENIED; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: October 6, 2020
       Albany, New York




                                                 10
